DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants previously elected Group 1, drawn to a method for treating a bioprosthetic tissue with cyclodextrin.  
Claims 20, 21, 23-34 and 39 read on the elected invention.  Claims 35-38 remain withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention.

Specification
	The specification is objected to because it fails to include a Brief Description of the drawings, as required by 37 CFR 1.74.  
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification does not include a brief description of all views of the drawings.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
No new matter can be added. 

Claim Interpretation
	The claims are directed to a method of treating bioprosthetic tissues.  
	Claim 20 requires the active step of using a cyclodextrin to remove phospholipids from the bioprosthetic tissue.  The scope covers any and all manners of use.  The claim states the cyclodextrin is able by itself to remove phospholipids from the bioprosthetic tissue.  The specification at ¶0024 reports that all of α-cyclodextrins, ß-cyclodextrins and γ-cyclodextrins are capable of removing/extracting phospholipids; therefore, it is interpreted that all cyclodextrins are capable by themselves to remove phospholipids from any tissue containing phospholipids, including bioprosthetic tissues.
	The broadest reasonable interpretation of the claim is that the limitation “the cyclodextrin is able by itself to remove phospholipids” is describing a feature of the cyclodextrins, not that the method is limited to using only cyclodextrins to achieve phospholipid removal. 

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 26:
	The amendment to claim 26 is effective to obviate the previous objection.  The objection is withdrawn. 

RE: Rejection of claims 23-25 and 27-34 under 35 USC 112(b):
	The amendments to the claims obviate the previous rejections of record.  The previous rejections are withdrawn.

RE: Rejection of claims 20, 22, 23, 25 and 26 under 35 USC 102(a)(1) over Cunanan et al:
	Applicants have traversed the rejection on the grounds that disclosure of use of sulphated cyclodextrins in Cunanan et al is limited to an aspect wherein sulphated polyanions are used to block a calcium nucleation site.  That is, Cunanan et al does not disclose use of sulphated cyclodextrins specifically for the purpose of removing phospholipids.
	Applicants have further argued that the structure of sulfated ß-cyclodextrins is distinct from non-sulfated ß-cyclodextrins.  Applicants assert that because the two compounds are not identical, they have different properties. The reaction shown on Pg. 7 of the 9/21/2022 response is inaccurate, as it loses an oxygen.  The reaction will be:

    PNG
    media_image1.png
    159
    691
    media_image1.png
    Greyscale

	Also, the reaction only shows reaction of ß-cyclodextrin with H2SO4.  Sulfated cyclodextrins is a broad genus, covering α-, ß-, and γ-cyclodextrins, with various sulfate molecules attached thereto. Regardless, the structure of any sulfated cyclodextrins is different than non-sulfated cyclodextrins, yet it is noted the claims are not limited to non-sulfated cyclodextrins, in fact, claim 26 recites Sulfobutyl Ether- ß-Cyclodextrin.

	Upon reconsideration, the rejection is withdrawn.  In Cunanan et al, the sulfated polyanions (of which sulfated cyclodextrin was an example) are taught to block binding sites for infectious agents or calcium nucleation sites.  Cunanan et al does not provide details on what specific reaction takes place between the sulfated polyanions and the binding sites to achieve the blocking (it is unknown if the reaction is between the sulfate and the binding site or the polyanions and the binding site).  Because details of the reaction are unknown, and given the large breadth of ‘sulfated cyclodextrins’, it cannot be held that all sulfated cyclodextrins will retain the ability to extract phospholipids. Therefore, the previous rejection, based on inherency, cannot stand.  The fact that a result (binding of phospholipids to the sulfated cyclodextrin molecules) may occur is not sufficient to establish inherency of said result. See MPEP 2112(IV).  

RE: Rejection of claims 20-34 under 35 USC 103 over Cunanan et al:
	The obviousness rejection is withdrawn for the same reasons as the anticipation rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 23-34 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims under rejection are all directed to a method of treating bioprosthesis tissue using a cyclodextrin that is able by itself to remove phospholipids from the bioprosthesis. The recitation that the cyclodextrin is able by itself to remove phospholipids from bioprosthesis is a functional limitation that limits the scope of cyclodextrin molecule that can be used in the claimed method. Applicant has previously argued that modifications to the core cyclodextrin structure will alter the properties, arguing that sulfonation of cyclodextrin will preclude the molecule to remove phospholipids from a bioprosthetic tissue (however SBE-ß-cyclodextrin is still recited as a suitable molecule in claim 26).  
The issue at present is the scope of the genus of ‘cyclodextrin that is able by itself to remove phospholipids from the bioprosthesis’.  The claims recite a genus of molecules.   
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; or (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding disclosure of identifying characteristics of the claimed molecules a review of the specification fails to provide a definition of what structural characteristics ‘cyclodextrin able by itself to remove phospholipids from the bioprosthesis’ must have.  The core structure of cyclodextrin is insufficient to describe the narrowed genus of ‘cyclodextrin able by itself to remove phospholipid’, as evidenced by the discussion at ¶0065-0067 of the PGPub and in the 9/21/2022 arguments, which assert that sulfated cyclodextrins do not have the same physical ability to remove phospholipids as, for example, ß-cyclodextrin, per se. Therefore, Applicants have not identified any particular core chemical structure or function (along with a correlation between function and a specific conserved structure) of cyclodextrins which is shared by all cyclodextrin molecules capable by themselves to remove phospholipids; and thus one of ordinary skill in the art would not immediately envisage the narrowed genus of cyclodextrins able by themselves to remove phospholipids, as currently claimed. Therefore Applicants have not disclosed the identifying characteristics of the claimed molecules.
Regarding disclosure of a representative number of species within the genus: While Applicants’ claims cover the full genus of cyclodextrin that are able by themselves to remove phospholipids from the bioprosthesis, Applicants’ disclosure of such compounds is limited to ß-cyclodextrin, per se (See ¶0070-0078, as shown in Fig 1).  It is acknowledged that the specification discloses several other species of cyclodextrin (i.e. Fig 1, Fig 3, and Fig 4), yet none of these other molecules are identified or exemplified as having the functional property ‘able by itself to remove phospholipids from a bioprosthesis.’ Disclosure of a single species does not constitute a representative number for the claimed genus as is encompassed by the current claims.  Therefore Applicants have not disclosed a representative number of species, as would be required to support description and to show possession of the entire genus. 
Thus, one of ordinary skill in the art, in looking to the instant specification, would not be able to determine that Applicants were in possession of the invention, as claimed, at the time the invention was made.  Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23-34 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20: The claim limits the type of cyclodextrin used to “cyclodextrins that [are] capable by itself to remove phospholipids from the bioprosthetic tissue”.  As asserted by Applicant’s in the 9/21/2022 response, cyclodextrins having different chemical structures will present different properties, and sulfated cyclodextrins cannot be considered to meet the limitation of capable of removing phospholipids on their own (Response at Pg. 7).  For reasons discussed above under 35 USC 112(a), the disclosure provides no guidance for determining which cyclodextrins are capable, by itself, to remove phospholipids.  Likewise, the prior art does not provide disclosure of specific molecules/side groups/reactive groups which will permit vs impair the core cyclodextrin molecule from removing phospholipids. In light of this, the metes and bounds of the claim cannot be readily determined, because it is unknown which cyclodextrin molecules will satisfy the claim functional limitation. 
	All claims depend from claim 20 and thus inherit the deficiency.  This rejection is not applicable to the species of claim 26 being limited to 2-hydroxypropyl ß-cyclodextrin, sulfobutyl ether ß-Cyclodextrin, or Maltosyl ß-Cyclodextrin, however the rejection is applicable to the sub-genus of γ-cyclodextrins.  As such claim 26 is rejected.
	Regarding claims 23: There is lack of antecedent basis for the limitation “the step of treating with cyclodextrin”.  Parent claim 20 only requires the step of “using a cyclodextrin”, claim 20 does not specify how the cyclodextrin is used.
	Regarding claim 25: It is not clear if/how the step of rinsing the bioprosthetic tissue with the cyclodextrin is distinct from the step of using the cyclodextrin in claim 20.  Therefore, the metes and bounds of claim 25 are unclear.
	Regarding claims 27-30: If claim 20 is interpreted as limiting the method to using cyclodextrin as the only agent to remove phospholipids, then claims 27-30 do not correlate with parent claim 20.  Claims 27-30 require further use of ethanol which will also remove phospholipids.
	Regarding claims 32 and 34: There is lack of antecedent basis for the limitation “the step of treating with cyclodextrin”.  Parent claims 31 and 20 only requires the step of “using a cyclodextrin”, claim 20 does not specify how the cyclodextrin is used.
	Regarding claim 33: Because parent claims 31 and 20 do not require a first treating with cyclodextrin, it is not understood how a second treating step is integrated into the method.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 23 and 39: Both claims recite inherent effects of ‘using the cyclodextrin to remove phospholipids’ which is required by parent claim 21.  Thus claims 23 and 39 do not further limit parent claim 20. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633